DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 12 July 2022.

Regarding Previous Double Patenting
Previous rejection of claims 34-53 has not been withdrawn. The Examiner maintains the rejection.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 8-12] with respect to rejection of claims 34, 44, 51 have been fully considered but are not persuasive.

Regarding claim 34, on pages 8-12, Applicants argue that Lin in view of Lim fails to teach “inputting at least a portion of the image and at least a portion of the altered mask into the second neural network; and receiving, as an output of the second neural network, the refined mask”.
The Examiner respectfully disagrees. As previously discussed on the Interview held on 21 July 2022, instant independent claim 34 is not providing other than general recitations for processing an image in order to obtain a processed image called "refined mask". Claim 34 does not further define what the altered mask is, or what exact processing is being performed within the claimed “neural networks”. Hence, there are no further details that prevent the Examiner to interpret Lin’s disclosure, in Fig. 1, where a first processed image outputted as probability map 114 is inputted to the combination of elements 116+120, as long as it is the initial image 110 into the combination of elements 116+120, as the argued limitations. And for further supporting Lin’s disclosure, the Examiner highlighted this feature with Lim’s disclosure where it illustrates a system where masked image is further inputted into a second neural network for further processing [Paragraphs 5, 60]; thus, a person having ordinary skills in the art would recognize that the incorporation of initial image 110, as long as the probability map 114, are being a portion of the image and a portion of the altered mask into a second neural network, as claimed and taught by Lin.

Regarding claims 44 and 51, these claims incorporate similar limitations to those set forth in independent claim 34, therefore they are rejected under similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 34-51 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 34-53 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 and 21-24 of US Patent No. 10,860,919.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application and/or claim of the co-pending application merely broaden the scope of the claims of the co-pending applications and/or claims of the instant application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).

Instant 17/097,184
US Patent 10,860,919
34. A computing system, comprising: at least one processor; a machine-learned image alteration model comprising: a first neural network, wherein the first neural network is trained to receive an image and, in response to receipt of the image, output an altered mask of the image; and a second neural network, wherein the second neural network is trained to receive at least a portion of the image and at least a portion of the altered mask and, in response to receipt of the at least a portion of the image and at least a portion of the altered mask, output a refined mask; and at least one tangible, non-transitory computer-readable medium that stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: obtaining the image; inputting the image into the first neural network; receiving, as an output of the first neural network, the altered mask, the altered mask comprising an alteration of at least a portion of the image; inputting at least a portion of the image and at least a portion of the altered mask into the second neural network; and receiving, as an output of the second neural network, the refined mask.
1. A computing system, comprising: at least one processor; a machine-learned image segmentation model comprising: a semantic segmentation neural network, wherein the semantic segmentation neural network is trained to receive an image and, in response to receipt of the image, output a semantic segmentation mask; and an edge refinement neural network, wherein the edge refinement neural network is trained to receive at least a portion of the image and at least a portion of the semantic segmentation mask and, in response to receipt of the at least a portion of the image and at least a portion of the semantic segmentation mask, output a refined semantic segmentation mask; and at least one tangible, non-transitory computer-readable medium that stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: obtaining the image; inputting the image into the semantic segmentation neural network; receiving, as an output of the semantic segmentation neural network, the semantic segmentation mask, the semantic segmentation mask comprising the image partitioned into a plurality of segments, the semantic segmentation mask indicative of a boundary of an object; inputting at least a portion of the image and at least a portion of the semantic segmentation mask into the edge refinement neural network; and receiving, as an output of the edge refinement neural network, the refined semantic segmentation mask.
35. The computing system of claim 34, wherein the operations further comprise: blurring at least a portion of the image based at least in part on the refined mask.

2. The computing system of claim 1, wherein the operations further comprise: blurring at least a portion of the image based at least in part on the refined semantic segmentation mask.
36. The computing system of claim 34, wherein the image comprises a high resolution image; and wherein inputting the image into the first neural network comprises: down-scaling the high resolution image into a low resolution image; and inputting the low resolution image into the first neural network.
3. The computing system of claim 1, wherein the image comprises a high resolution image; and wherein inputting the image into the semantic segmentation neural network comprises: down-scaling the high resolution image into a low resolution image; and inputting the low resolution image into the semantic segmentation neural network.
37. The computing system of claim 36, wherein receiving, as an output of the first neural network, the altered mask comprises: receiving, as an output of the first neural network, a low resolution altered mask.
4. The computing system of claim 3, wherein receiving, as an output of the semantic segmentation neural network, the semantic segmentation mask comprises: receiving, as an output of the semantic segmentation neural network, a low resolution semantic segmentation mask.
38. The computing system of claim 37, wherein inputting at least a portion of the altered mask into the second neural network further comprises: up-scaling the low-resolution altered mask into a high resolution altered mask; and inputting at least a portion of the high resolution altered mask into the second neural network.
5. The computing system of claim 4, wherein inputting at least a portion of the semantic segmentation mask into the edge refinement neural network further comprises: up-scaling the low-resolution semantic segmentation mask into a high resolution semantic segmentation mask; and inputting at least a portion of the high resolution semantic segmentation mask into the edge refinement neural network.
39. The computing system of claim 36, wherein inputting at least a portion of the image into the second neural network comprises inputting at least a portion of the high resolution image into the second neural network.
6. The computing system of claim 3, wherein inputting at least a portion of the image into the edge refinement neural network comprises inputting at least a portion of the high resolution image into the edge refinement neural network.
40. The computing system of claim 34, wherein inputting at least a portion of the image into the second neural network comprises inputting the at least a portion of the image into a first encoder network of the second neural network; and wherein inputting at least a portion of the altered mask into the second neural network comprises inputting the at least a portion of the altered mask into a second encoder network of the second neural network.
7. The computing system of claim 1, wherein inputting at least a portion of the image into the edge refinement neural network comprises inputting the at least a portion of the image into a first encoder network of the edge refinement neural network; and wherein inputting at least a portion of the semantic segmentation mask into the edge refinement neural network comprises inputting the at least a portion of the semantic segmentation mask into a second encoder network of the edge refinement neural network.
41. The computing system of claim 40, wherein inputting at least the portion of the image and at least the portion of the altered mask into the second neural network further comprises: receiving a first encoded output from the first encoder network; receiving a second encoded output from the second encoder network; and concatenating the first encoded output and the second encoded output into a concatenated encoded output.
8. The computing system of claim 7, wherein inputting at least a portion of the image and at least a portion of the semantic segmentation mask into the edge refinement neural network further comprises: receiving a first encoded output from the first encoder network; receiving a second encoded output from the second encoder network; and concatenating the first encoded output and the second encoded output into a concatenated encoded output.
42. The computing system of claim 41, wherein inputting at least the portion of the image and at least the portion of the altered mask into the second neural network further comprises: providing the concatenated encoded output to a decoder network of the second neural network; and wherein receiving, as an output of the second neural network, the refined altered mask comprises receiving the refined altered mask as an output of the decoder network.
9. The computing system of claim 8, wherein inputting at least a portion of the image and at least a portion of the semantic segmentation mask into the edge refinement neural network further comprises: providing the concatenated encoded output to a decoder network of the edge refinement neural network; and wherein receiving, as an output of the edge refinement neural network, the refined semantic segmentation mask comprises receiving the refined semantic segmentation mask as an output of the decoder network.
43. The computing system of claim 34, wherein the machine-learned image alteration model was trained from end to end based at least in part on a total loss function for the machine-learned image alteration model.
10. The computing system of claim 1, wherein the image segmentation model was trained from end to end based at least in part on a total loss function for the image segmentation model.
44. A computer-implemented method of generating an altered mask for at least a part of an image, comprising: receiving, at a first neural network, first data derived from the image, processing said first data, using the first neural network, to generate an output of the first neural network, wherein said output relates to a first altered mask; receiving, at a second neural network: second data derived from the image, and data derived from said output of the first neural network; and generating data relating to a second altered mask, comprising processing, using the second neural network, the second data derived from the image and the data derived from said output of the first neural network, such that the second altered mask is refined with respect to the first altered mask.
11. A computer-implemented method of generating a segmentation mask for at least a part of an image, comprising: receiving, at a first neural network, first data derived from the image, processing said first data, using the first neural network, to generate an output of the first neural network, wherein said output relates to a first segmentation mask, the first semantic segmentation mask comprising the image partitioned into plurality of segments, the first semantic segmentation mask indicative of a boundary of an object; receiving, at a second neural network : second data derived from the image, and data derived from said output of the first neural network; and generating data relating to a second segmentation mask, comprising processing, using the second neural network, the second data derived from the image and the data derived from said output of the first neural network, such that the second segmentation mask is refined with respect to the first segmentation mask.
45. The computer-implemented method as claimed in claim 44, wherein the first data comprises image data at a first resolution and wherein the second data comprises image data at a second resolution which is higher than the first resolution.
12. The computer-implemented method as claimed in claim 11, wherein the first data comprises image data at a first resolution and wherein the second data comprises image data at a second resolution which is higher than the first resolution.
46. The computer-implemented method as claimed in claim 45, further comprising generating the first data, wherein generating the first data comprises reducing the resolution of at least a region of the image.
13. The computer-implemented method as claimed in claim 12, further comprising generating the first data, wherein generating the first data comprises reducing the resolution of at least a region of the image.
47. The computer-implemented method as claimed in claim 44, wherein the first altered mask has a first resolution and wherein the second altered mask has a second resolution which is higher than the first resolution.
14. The computer-implemented method as claimed in claim 11, wherein the first segmentation mask has a first resolution and wherein the second segmentation mask has a second resolution which is higher than the first resolution.
48. The computer-implemented method as claimed in claim 44, wherein the first neural network and/or the second neural network comprise one or more convolutional layers.
15. The computer-implemented method as claimed in claim 11, wherein the first neural network and/or the second neural network comprise one or more convolutional layers.
49. The computer-implemented method as claimed in claim 44, wherein the second neural network comprises: at least two heads, wherein a first head is configured to receive the second data derived from the image, and a second head is configured to receive the data derived from an output of the first neural network; and a concatenation component configured to concatenate data derived from the first and second heads.
16. The computer-implemented method as claimed in claim 11, wherein the second neural network comprises: at least two heads, wherein a first head is configured to receive the second data derived from the image, and a second head is configured to receive the data derived from an output of the first neural network; and a concatenation component configured to concatenate data derived from the first and second heads.
50. The computer-implemented method as claimed in claim 49, wherein the second neural network further comprises a decoder network configured to receive data derived from an output of the concatenation component, wherein the first head comprises a first encoder network and the second head comprises a second encoder network.
17. The computer-implemented method as claimed in claim 16, wherein the second neural network further comprises a decoder network configured to receive data derived from an output of the concatenation component, wherein the first head comprises a first encoder network and the second head comprises a second encoder network.
51. A computer-implemented method of training an image alteration model from end to end, the image alteration model comprising a first neural network and a second neural network, the method comprising: inputting a training image into the image alteration model; determining a first loss function for the first neural network; determining a second loss function for the second neural network; determining a total loss function based at least in part on the first loss function and second loss function; and training the image alteration model based on the total loss function; wherein the first neural network is trained to receive an image and, in response to receipt of the image, output an altered mask; and wherein the second neural network is trained to receive at least a portion of the image and at least a portion of the altered mask and, in response to receipt of the at least a portion of the image and at least a portion of the altered mask, output a refined altered mask.
21. A computer-implemented method of training an image segmentation model from end to end, the image segmentation model comprising a semantic segmentation neural network and an edge refinement neural network, the method comprising: inputting a training image into the image segmentation model; determining a first loss function for the semantic segmentation neural network; determining a second loss function for the edge refinement neural network; determining a total loss function based at least in part on the first loss function and second loss function; and training the image segmentation model based on the total loss function; wherein the semantic segmentation neural network is trained to receive an image and, in response to receipt of the image, output a semantic segmentation mask, the semantic segmentation mask indicative of a boundary of an object, and wherein the edge refinement neural network is trained to receive at least a portion of the image and at least a portion of the semantic segmentation mask and, in response to receipt of the at least a portion of the image and at least a portion of the semantic segmentation mask, output a refined semantic segmentation mask.
52. The computer-implemented method of claim 51, wherein determining the total loss function based at least in part on the first loss function and second loss function comprises summing the first loss function and the second loss function.
22. The computer-implemented method of claim 21, wherein determining the total loss function based at least in part on the first loss function and second loss function comprises summing the first loss function and the second loss function.
53. The computer-implemented method of claim 51, wherein training the image alteration model based on the total loss function comprises: training the first neural network based at least in part on the first loss function; and training the second neural network based at least in part on the second loss function.
23. The computer-implemented method of claim 21, wherein training the image segmentation model based on the total loss function comprises: training the semantic segmentation neural network based at least in part on the first loss function.
24. The computer-implemented method of claim 23, wherein training the image segmentation model based on the total loss function further comprises: training the edge refinement neural network based at least in part on the second loss function.


Hence, a person having ordinary skills in the art would recognize that the instant application is comprised within the scope of Patent No. 10,860,919.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 44, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent Application Publication No. 2017/0287137) in view of Lim et al. (US Patent Application Publication No. 2018/0322366).

Regarding claim 34, Lin teaches a computing system (Fig. 1), comprising:
at least one processor (processor 1302 in Fig. 13 [Paragraph 140]);
a machine-learned image alteration model comprising: a first neural network (1st deconvolution network 112 is a first neural network [Paragraphs 50-51]), wherein the first neural network is trained to receive an image (input image 102 is then received by first network 112 [Paragraphs 50-51]) and, in response to receipt of the image, output an altered mask of the image (altered mask is generated from the neural network 112 [Paragraphs 50-51]).
a second neural network, wherein the second neural network is trained to receive at least a portion of the image (in Lin, neural network 116 in combination with the joint optimization 120 is considered the second neural network, thus this network 116+120 may be interpreted as receiving image 102 and also the altered mask 114 [Paragraphs 50-51, 53-54]) [
in response to receipt of the at least a portion of the image and at least a portion of the altered mask, output a refined mask (segmentation mask 122 [Paragraphs 53-54]); and
at least one tangible, non-transitory computer-readable medium that stores instructions that, when executed by the at least one processor (memory 1304 in Fig. 13 [Paragraph 142]), cause the at least one processor to perform operations, the operations comprising:
obtaining the image (image 102);
inputting the image into the first neural network (image inputted into network 112);
receiving, as an output of the first neural network, the altered mask, the altered mask comprising an alteration of at least a portion of the image (altered mask is generated from the neural network 112 [Paragraphs 50-51]);
inputting at least a portion of the image [(neural network 116 in combination with the joint optimization 120 is considered the second neural network, thus this network 116+120 may be interpreted as receiving image 102 and also the altered mask 114 [Paragraphs 50-51, 53-54]); and
receiving, as an output of the second neural network, the refined mask (segmentation mask 122 [Paragraphs 53-54]).
However, Lin does not explicitly mention and at least a portion of the altered mask.
Lim teaches, in a similar field of endeavor of imaging system, the following:
and at least a portion of the altered mask (it is disclosed a system where masked image is further inputted into a second neural network for further processing [Paragraphs 5, 60]. Additionally, instant independent claim 34 is not providing other than general recitations for processing an image in order to obtain a processed image called "refined mask". Claim 34 does not further define what the altered mask is, or what exact processing is being performed within the claimed “neural networks”. Hence, there are no further details that prevent the Examiner to interpret Lin’s disclosure, in Fig. 1, where a first processed image outputted as probability map 114 is inputted to the combination of elements 116+120, as long as it is the initial image 110 into the combination of elements 116+120, as the argued limitations. And for further supporting Lin’s disclosure, the Examiner highlighted this feature with Lim’s disclosure where it illustrates a system where masked image is further inputted into a second neural network for further processing [Paragraphs 5, 60]; thus, a person having ordinary skills in the art would recognize that the incorporation of initial image 110, as long as the probability map 114, are being a portion of the image and a portion of the altered mask into a second neural network).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system (as taught by Lin) by providing the masked image to a second neural network (as taught by Lim) for the purpose of speeding up the process of creating training images (Lim – Paragraph 3).

Regarding claim 44, Lin teaches a computer-implemented method of generating an altered mask for at least a part of an image (Fig. 1), comprising:
receiving, at a first neural network, first data derived from the image (input image 102 is then received by first network 112 [Paragraphs 50-51]),
processing said first data, using the first neural network, to generate an output of the first neural network, wherein said output relates to a first altered mask (altered mask is generated from the neural network 112 [Paragraphs 50-51]);
receiving, at a second neural network second data derived from the image, [(neural network 116 in combination with the joint optimization 120 is considered the second neural network, thus this network 116+120 may be interpreted as receiving image 102 and also the altered mask 114 [Paragraphs 50-51, 53-54]);
generating data relating to a second altered mask, comprising processing, using the second neural network, the second data derived from the image and the data derived from said output of the first neural network, such that the second altered mask is refined with respect to the first altered mask (segmentation mask 122 [Paragraphs 53-54]).
However, Lin does not explicitly mention and data derived from said output of the first neural network.
Lim teaches, in a similar field of endeavor of imaging system, the following:
and data derived from said output of the first neural network (it is disclosed a system where masked image is further inputted into a second neural network for further processing [Paragraphs 5, 60]. Additionally, instant independent claim 34 is not providing other than general recitations for processing an image in order to obtain a processed image called "refined mask". Claim 34 does not further define what the altered mask is, or what exact processing is being performed within the claimed “neural networks”. Hence, there are no further details that prevent the Examiner to interpret Lin’s disclosure, in Fig. 1, where a first processed image outputted as probability map 114 is inputted to the combination of elements 116+120, as long as it is the initial image 110 into the combination of elements 116+120, as the argued limitations. And for further supporting Lin’s disclosure, the Examiner highlighted this feature with Lim’s disclosure where it illustrates a system where masked image is further inputted into a second neural network for further processing [Paragraphs 5, 60]; thus, a person having ordinary skills in the art would recognize that the incorporation of initial image 110, as long as the probability map 114, are being a portion of the image and a portion of the altered mask into a second neural network).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system (as taught by Lin) by providing the masked image to a second neural network (as taught by Lim) for the purpose of speeding up the process of creating training images (Lim – Paragraph 3).

Regarding claim 48, Lin further teaches the computer-implemented method as claimed in claim 44, wherein the first neural network and/or the second neural network comprise one or more convolutional layers ([Paragraph 86]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent Application Publication No. 2017/0287137) in view of Lim et al. (US Patent Application Publication No. 2018/0322366) and further in view of Golden et al. (US Patent Application Publication No. 2018/0218502).

Regarding claim 35, the combination of Lin and Lim teaches all the limitations recited in claim 34.
However, the combination of Lin and Lim does not explicitly mention blurring at least a portion of the image based at least in part on the refined mask.
Golden teaches, in a similar field of endeavor of imaging system, the following:
blurring at least a portion of the image based at least in part on the refined mask (it is disclosed a system for segmentation using convolutional networks, where blurring of images using a portion of an image is used based on segmentation masks [Paragraphs 125-126, 181, 187]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system (as taught by Lin) by providing the masked image to a second neural network (as taught by Lim) by determining blurring of image (as taught by Golden) for the purpose of handling missing landmarks (Golden – Paragraph 26).

Claims 36-42, 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent Application Publication No. 2017/0287137) in view of Lim et al. (US Patent Application Publication No. 2018/0322366) and further in view of Bogdanovych et al. (US Patent No. 10,402,689).

Regarding claim 36, the combination of Lin and Lim teaches all the limitations recited in claim 34.
However, the combination of Lin and Lim does not explicitly mention wherein the image comprises a high resolution image; and wherein inputting the image into the first neural network comprises: down-scaling the high resolution image into a low resolution image; and inputting the low resolution image into the first neural network.
Bogdanovych teaches, in a similar field of endeavor of imaging system, the following:
wherein the image comprises a high resolution image; and wherein inputting the image into the first neural network comprises: down-scaling the high resolution image into a low resolution image; and inputting the low resolution image into the first neural network (it is disclosed a system where, for a masked image, high resolution and low resolution images are obtained and further processed with down-scaling as shown in Fig. 7 and 12 [abstract | Column 13 – Lines 48-55]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system (as taught by Lin) by providing the masked image to a second neural network (as taught by Lim) by comprising down-scaling the high resolution image (as taught by Bogdanovych) for the purpose of labeling different regions of an image (Bogdanovych – Column 1 – Lines 20-30).

Regarding claim 37, Bogdanovych further teaches the computing system of claim 36, wherein receiving, as an output of the first neural network, the altered mask comprises: receiving, as an output of the first neural network, a low resolution altered mask (it is further disclosed that the image received by the neural network is a low resolution mask [Column 14 – Lines 31-36]).

Regarding claim 38, Bogdanovych further teaches the computing system of claim 37, wherein inputting at least a portion of the altered mask into the second neural network further comprises: up-scaling the low-resolution altered mask into a high resolution altered mask (image resized 1220 in Fig. 12); and inputting at least a portion of the high resolution altered mask into the second neural network (thus being inputted into filter 1225 for further processing previous the output mask 1245).

Regarding claim 39, Bogdanovych further teaches the computing system of claim 36, wherein inputting at least a portion of the image into the second neural network comprises inputting at least a portion of the high resolution image into the second neural network (image resized 1220 in Fig. 12; thus, being inputted into filter 1225 for further processing previous the output mask 1245).

Regarding claim 40, the combination of Lin and Lim further teaches the computing system of claim 34.
However, the combination of Lin and Lim does not explicitly mention wherein inputting at least a portion of the image into the second neural network comprises inputting the at least a portion of the image into a first encoder network of the second neural network; and wherein inputting at least a portion of the altered mask into the second neural network comprises inputting the at least a portion of the altered mask into a second encoder network of the second neural network.
Bogdanovych teaches, in a similar field of endeavor of imaging system, the following:
 wherein inputting at least a portion of the image into the second neural network comprises inputting the at least a portion of the image into a first encoder network of the second neural network; and wherein inputting at least a portion of the altered mask into the second neural network comprises inputting the at least a portion of the altered mask into a second encoder network of the second neural network (since the image is being further processed at different stages of the process, a person having ordinary skills in the art would recognize that this further processing includes encoders for carrying out the processing [Column 14 Line 31 – Column 15 Line 13]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system (as taught by Lin) by providing the masked image to a second neural network (as taught by Lim) by implementing encoders (as taught by Bogdanovych) for the purpose of labeling different regions of an image (Bogdanovych – Column 1 – Lines 20-30).

Regarding claim 41, Bogdanovych further teaches the computing system claim the computing system of claim 40, wherein inputting at least the portion of the image and at least the portion of the altered mask into the second neural network further comprises: receiving a first encoded output from the first encoder network; receiving a second encoded output from the second encoder network; and concatenating the first encoded output and the second encoded output into a concatenated encoded output (since the data is being combined from the neural networks, as shown in Lin; Bogdanovych shows that, since the image is being further processed at different stages of the process, a person having ordinary skills in the art would recognize that this further processing includes encoders for carrying out the processing, and the process at engine 615 is actually concatenated/linked/combined at the guided filter 1225 [Column 14 Line 31 – Column 15 Line 13]).

Regarding claim 42, Bogdanovych further teaches the computing system of claim 41, wherein inputting at least the portion of the image and at least the portion of the altered mask into the second neural network further comprises: providing the concatenated encoded output to a decoder network of the second neural network; and wherein receiving, as an output of the second neural network, the refined altered mask comprises receiving the refined altered mask as an output of the decoder network (since the data is being combined from the neural networks, as shown in Lin; Bogdanovych shows that, since the image is being further processed at different stages of the process, a person having ordinary skills in the art would recognize that this further processing includes encoders for carrying out the processing, and the process at engine 615 is actually concatenated/linked/combined at the guided filter 1225 [Column 14 Line 31 – Column 15 Line 13]).

Regarding claim 45, the combination of Lin and Lim teaches all the limitations recited in claim 44.
However, the combination of Lin and Lim does not explicitly mention wherein the first data comprises image data at a first resolution and wherein the second data comprises image data at a second resolution which is higher than the first resolution.
Bogdanovych teaches, in a similar field of endeavor of imaging system, the following:
wherein the first data comprises image data at a first resolution and wherein the second data comprises image data at a second resolution which is higher than the first resolution (it is disclosed a system where, for a masked image, high resolution and low resolution images are obtained and further processed with down-scaling as shown in Fig. 7 and 12 [abstract | Column 13 – Lines 48-55]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system (as taught by Lin) by providing the masked image to a second neural network (as taught by Lim) by comprising down-scaling the high resolution image (as taught by Bogdanovych) for the purpose of labeling different regions of an image (Bogdanovych – Column 1 – Lines 20-30).

Regarding claim 46, Bogdanovych further teaches the computer-implemented method as claimed in claim 45, further comprising generating the first data, wherein generating the first data comprises reducing the resolution of at least a region of the image (it is further disclosed that the image received by the neural network is a low resolution mask [Column 14 – Lines 31-36]).

Regarding claim 47, the combination of Lin and Lim teaches all the limitations recited in claim 44.
However, the combination of Lin and Lim does not explicitly mention wherein the first altered mask has a first resolution and wherein the second altered mask has a second resolution which is higher than the first resolution.
Bogdanovych teaches, in a similar field of endeavor of imaging system, the following:
wherein the first altered mask has a first resolution and wherein the second altered mask has a second resolution which is higher than the first resolution (it is disclosed a system where, for a masked image, high resolution and low resolution images are obtained and further processed with down-scaling as shown in Fig. 7 and 12 [abstract | Column 13 – Lines 48-55]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system (as taught by Lin) by providing the masked image to a second neural network (as taught by Lim) by comprising down-scaling the high resolution image (as taught by Bogdanovych) for the purpose of labeling different regions of an image (Bogdanovych – Column 1 – Lines 20-30).

Claims 43, 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent Application Publication No. 2017/0287137) in view of Lim et al. (US Patent Application Publication No. 2018/0322366) and further in view of Zhang et al. (US Patent Application Publication No. 2019/0228268).

Regarding claim 43, the combination of Lin and Lim teaches all the limitations recited in claim 34.
However, the combination of Lin and Lim does not explicitly mention wherein the machine-learned image alteration model was trained from end to end based at least in part on a total loss function for the machine-learned image alteration model.
Zhang teaches, in a similar field of endeavor of imaging system, the following:
wherein the machine-learned image alteration model was trained from end to end based at least in part on a total loss function for the machine-learned image alteration model (Fig. 1 shows a system where, for multiple neural networks, a loss function is calculated for each of them; wherein for each of the subsequent networks, a preceding network feeds the subsequent one, thus yielding to a total loss so that an image is then altered based on the loss functions [abstract | Paragraphs 21, 37-39]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system (as taught by Lin) by providing the masked image to a second neural network (as taught by Lim) by determining loss functions (as taught by Zhang) for the purpose of handling different types of losses at neural networks (Zhang – Paragraph 3).

Regarding claim 51, Lin teaches a computer-implemented method of training an image alteration model from end to end, the image alteration model comprising a first neural network and a second neural network (Fig. 1), the method comprising:
inputting a training image into the image alteration model (input image 102 is then received by first network 112 [Paragraphs 50-51]);
wherein the first neural network is trained to receive an image (input image 102 is then received by first network 112 [Paragraphs 50-51]) and, in response to receipt of the image, output an altered mask (altered mask is generated from the neural network 112 [Paragraphs 50-51]); and
wherein the second neural network is trained to receive at least a portion of the image [(in Lin, neural network 116 in combination with the joint optimization 120 is considered the second neural network, thus this network 116+120 may be interpreted as receiving image 102 and also the altered mask 114 [Paragraphs 50-51, 53-54]);
and, in response to receipt of the at least a portion of the image and at least a portion of the altered mask, output a refined altered mask (segmentation mask 122 [Paragraphs 53-54]).
However, Lin does not explicitly mention:
and at least a portion of the altered mask; determining a first loss function for the first neural network; determining a second loss function for the second neural network; determining a total loss function based at least in part on the first loss function and second loss function; and training the image alteration model based on the total loss function.
Lim teaches, in a similar field of endeavor of imaging system, the following:
and at least a portion of the altered mask (it is disclosed a system where masked image is further inputted into a second neural network for further processing [Paragraphs 5, 60]. Additionally, instant independent claim 34 is not providing other than general recitations for processing an image in order to obtain a processed image called "refined mask". Claim 34 does not further define what the altered mask is, or what exact processing is being performed within the claimed “neural networks”. Hence, there are no further details that prevent the Examiner to interpret Lin’s disclosure, in Fig. 1, where a first processed image outputted as probability map 114 is inputted to the combination of elements 116+120, as long as it is the initial image 110 into the combination of elements 116+120, as the argued limitations. And for further supporting Lin’s disclosure, the Examiner highlighted this feature with Lim’s disclosure where it illustrates a system where masked image is further inputted into a second neural network for further processing [Paragraphs 5, 60]; thus, a person having ordinary skills in the art would recognize that the incorporation of initial image 110, as long as the probability map 114, are being a portion of the image and a portion of the altered mask into a second neural network).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system (as taught by Lin) by providing the masked image to a second neural network (as taught by Lim) for the purpose of speeding up the process of creating training images (Lim – Paragraph 3).
However, the combination of Lin and Lim does not explicitly mention:
determining a first loss function for the first neural network; determining a second loss function for the second neural network; determining a total loss function based at least in part on the first loss function and second loss function; and training the image alteration model based on the total loss function.
Zhang teaches, in a similar field of endeavor of imaging system, the following:
determining a first loss function for the first neural network; determining a second loss function for the second neural network; determining a total loss function based at least in part on the first loss function and second loss function; and training the image alteration model based on the total loss function (Fig. 1 shows a system where, for multiple neural networks, a loss function is calculated for each of them; wherein for each of the subsequent networks, a preceding network feeds the subsequent one, thus yielding to a total loss so that an image is then altered based on the loss functions [abstract | Paragraphs 21, 37-39]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system (as taught by Lin) by providing the masked image to a second neural network (as taught by Lim) by determining loss functions (as taught by Zhang) for the purpose of handling different types of losses at neural networks (Zhang – Paragraph 3).

Regarding claim 52, Zhang further teaches the computer-implemented method of claim 51, wherein determining the total loss function based at least in part on the first loss function and second loss function comprises summing the first loss function and the second loss function ([Paragraphs 37-39]).

Regarding claim 53, Zhang further teaches the computer-implemented method of claim 51, wherein training the image alteration model based on the total loss function comprises: training the first neural network based at least in part on the first loss function; and training the second neural network based at least in part on the second loss function ([Paragraphs 37-39]).

Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent Application Publication No. 2017/0287137) in view of Lim et al. (US Patent Application Publication No. 2018/0322366) and further in view of El et al. (US Patent Application Publication No. 2019/0057507).

Regarding claim 49, the combination of Lin and Lim teaches all the limitations recited in claim 44.
However, the combination of Lin and Lim does not explicitly mention wherein the second neural network comprises: at least two heads, wherein a first head is configured to receive the second data derived from the image, and a second head is configured to receive the data derived from an output of the first neural network; and a concatenation component configured to concatenate data derived from the first and second heads.
El teaches, in a similar field of endeavor of imaging system, the following:
wherein the second neural network comprises: at least two heads, wherein a first head is configured to receive the second data derived from the image, and a second head is configured to receive the data derived from an output of the first neural network; and a concatenation component configured to concatenate data derived from the first and second heads (as shown in Figs. 1 and 6, it is disclosed a system where the neural network comprises several heads for receiving altered images and finally combined [Paragraphs 56, 59, 64]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system (as taught by Lin) by providing the masked image to a second neural network (as taught by Lim) implementing heads for receiving image data (as taught by El) for the purpose of detecting parts of objects in their entirety (El – Paragraph 3).

Regarding claim 50, El further teaches the computer-implemented method as claimed in claim 49, wherein the second neural network further comprises a decoder network configured to receive data derived from an output of the concatenation component, wherein the first head comprises a first encoder network and the second head comprises a second encoder network ([Paragraphs 56, 59, 64]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 27, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633